Citation Nr: 1717578	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-24 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for spondylosis with arthritic changes of the lumbar spine.

2.  Entitlement to an evaluation in excess of 10 percent for lumbar radiculopathy of the right femoral nerve prior to June 28, 2016, and in excess of 20 percent thereafter.  

3.  Entitlement to an initial compensable evaluation for lumbar radiculopathy of the right sciatic nerve prior to June 28, 2016, and in excess of 20 percent thereafter.

4.  Entitlement to an initial compensable evaluation for lumbar radiculopathy of the left femoral nerve prior to June 28, 2016, and in excess of 20 percent thereafter.

5.  Entitlement to an initial compensable evaluation for lumbar radiculopathy of the left sciatic nerve prior to June 28, 2016, and in excess of 20 percent thereafter.

6.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 following surgery requiring convalescence.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 1961 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's lumbar spine disability and entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 following surgery requiring convalescence.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2017; a transcript of that hearing is associated with the claims file.

The Board has taken jurisdiction over the claims for increased evaluation of the Veteran's radiculopathy of the femoral and sciatic nerves of the bilateral lower extremities on appeal in light of the directive to evaluate all of the neurological disabilities associated with the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5239, Note (1) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's last VA examination of his lumbar spine with associated radiculopathy disabilities was in June 2016.  In his January 2017 hearing, however, the Veteran testified that his lumbar spine and radiculopathy disabilities had worsened since that examination.  Moreover, the Board has reviewed the June 2016 VA examination report and finds that it is not adequate, as it does not provide passive range of motion testing for pain, or range of motion testing for pain during weightbearing and non-weightbearing.

Consequently, the Board finds that a remand is necessary in order to obtain another VA examination which adequately assesses the current severity of the Veteran's lumbar spine and associated radiculopathy disabilities.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint).

With regards to the temporary total evaluation claim, the Veteran also testified in his January 2017 hearing that all of the records from Dr. M.P.J. have not been obtained; he asked for a 30-day extension to obtain those records, although the Board notes that those records were not submitted by the Veteran during that time.  Moreover, the Veteran indicated that he had physical therapy for a period of time after his June 2010 surgery, although it does not appear that any of those records have been obtained and associated with the claims file.  Consequently, there appears to be outstanding private treatment records that must be obtained with respect to the temporary total evaluation claim; a remand of that issue is therefore necessary.  On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine disability, which is not already of record, to include any treatment records from Dr. M.P.J. since his surgery in June 2010 as well as any physical therapy he may have had since his June 2010 surgery.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination so as to determine the current severity of his lumbar spine and associated radiculopathy disabilities.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Full range of motion testing must be performed where possible.  The lumbar spine should be tested for pain in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

In addition to completing the above testing, the examiner should additionally address any and all neurological complications associated with his lumbar spine disability, to include the noted radiculopathy of the femoral and sciatic nerves of the bilateral lower extremities, as well as any bowel or bladder dysfunction.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of increased evaluation for lumbar spine and associated bilateral lower extremities radiculopathy disabilities, and entitlement to a temporary total evaluation under 38 C.F.R. § 4.30.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

